Title: To George Washington from Robert McKenzie, 18 February 1757
From: McKenzie, Robert
To: Washington, George

 

Sir
Pearsalls Feby 18th 1757

I have been lately advised by my Friends to take a Step, which though it may tend to my Advantage, may equally prove detrimental, if too rashly undertaken. And as I would not enter into an Affair of the Kind, without previously acquainting you with it, & begging your Advice; I hope you will candidly impart it to me, by which I shall regulate my Conduct.
The Regiment has been for some Time in a tottering Condition, occasiond by the late Differences; & the Poverty of the Colony has given some small Room to surmise, that at least a Part of the Corps will be soon reduced. Indeed it seems almost certain, that we can not be long supported; that we have scarce reasonable Hopes of being taken Notice of by the Superior Powers; & then, to put the best Construction upon it, we can hope for nothing more, than bare Thanks for our Services, when the present Exigencies cease.
If this is really the Case, it behoves every Person in my Condition, to push his Fortune in the best Manner he can. My Dependance is too small to maintain me without some other Assistance; And my Desire to enter myself on the military List, induced me first, to lay aside the Study of that Profession, by which I was to make up the Deficiency.
To explain myself more fully: the Scheme proposed, is to enter myself a Volontier in the Brittish Troops whereby I may in Time be introduced to a State of Independence. This, (as the World goes at present) I know cannot be effected, without the Intercession & Interest of Friends, which Benefit I have not had an Opportunity to cultivate. If this Step should appear rational & adviseable to you, I hope you will not think it Presumption in me, to beg your Assistance & Favors, & to move the Affair to the Governor, whom I understand you accompany to Philadelphia.
I flatter myself I have not forfeited his Esteem by my Behaviour, since he honored me with my present Commission, which as it was unexpected, I shall always remember in the most grateful Manner. If I knew your Sentiments, I should address myself to him instantly by Letter; but as I shall act accordingly, will postpone it, untill I receive your Answer.

I assure you, upon Honor, that I esteem this Service as much as any Person in it, & would chuse to continue in it before any other; provided, I coud make it conform any Way to my Interest. I hope A Regard to that Principle cannot reflect in the least to my Discredit, which (if I am not mistaken) operates in the Breast of the most xealous Patriotes.
I must again sollicit your Advice in this Affair, & repeat my Entreaties for you to excuse this Freedom in Sir your dutiful & obedt Servant

Robt McKenzie


P.S. On the 15th Inst. a Party of abt twenty Indians, took of a Man nigh Fort Defiance & chased another. They burnt some Houses, Stacks of Hay, killed several Cattle &c. A Party went out after them from Fort Pleasant as quick as possible, but I have not heard their Success. Yours as above


R: Mc:
